 Case 3:18-cv-00097-GEC Document 47 Filed 01/22/20 Page 1 of 1 Pageid#: 893
                                                                        894




                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                           CHARLOTTESVILLE DIVISION

                             CIVIL MINUTES – JURY TRIAL
                                       Day One 1/22/2020


Case No.: 3:18CV00097                Date: 01/22/2020

 Michael Donaldson                              Counsel: Jack Jarrett, Esq.
 Plaintiff(s)                                   Krista Wallace, Esq.

 v.                                             Counsel: Lars Liebeler, Esq.
                                                Paul Williamson, Esq.
 Trae Fuels, LLC & Envirotech Services
 Defendant(s)

TIME IN COURT: 9:44-12:12, 1:23-3:34, 3:47-4:55 5 hrs 47 mins.

PRESENT:      JUDGE:                 Hon. Glen Conrad
              Deputy Clerk:          Susan Moody
              Court Reporter:        JoRita Meyer


                                    LIST OF WITNESSES

      PLAINTIFF                                      DEFENDANT
 1. Dr. Chetan B. Pai                           1.
 2. Michael Donaldson


PROCEEDINGS:
Parties present anG by counsel for oral argument on preliminary matters outside presence of
jury. Jury panel reports to courtroom for voir dire.
        35 jurors present and sworn on Voir Dire.
        12 jurors struck for 11 for cause, 1 random srike by clerk
        8 jurors struck by Plaintiff.
        8 jurors struck by Defendant.
        7 member jury impaneled and sworn. Remaining jurors discharged.
        Preliminary remarks and instructions to jury by Court.
        Witnesses Excluded
        Opening Statements.
        Plaintiff presents evidence. Cross Exam, Motions and Rulings thereon and as to
          Admission of evidence as reflected in record.

To resume 1/23/2020 @ 8 am for Day Two of Jury Trial at request of Jury.
